Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5 and 10
Claims 2-5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagar et al. (4,657,140; “Zagar”) in view of Taylor et al. (4,830,300; “Taylor”).
Regarding claim 2, Zagar discloses in figures 1 and 2 a fiber optic enclosure arrangement comprising: an enclosure defining an interior, the enclosure 43 including a housing 18 and a cover 42; a plurality of optical adapters 34/35 disposed within the interior of the enclosure; a cable spool assembly 12 mounted to the enclosure, the cable spool assembly including a drum 13 with a cable 36 extending between a first end disposed within the interior of the enclosure and a second end disposed external of the enclosure, the cable being wound about the drum of the cable spool assembly. Zagar, Abstract (“mechanically reeling of the cable and connector holders 29, 30 for holding fiber optic cable connectors 34, 35”).
Zagar, Figures 1 and 2.

    PNG
    media_image1.png
    484
    580
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    750
    572
    media_image2.png
    Greyscale




Further regarding claim 2, Zagar does not explicitly disclose a strain relief attachment portion at which a plurality of openings are defined; and a cable strain relief arrangement mounted to the cable spool assembly to rotate in unison with the cable spool assembly, the cable strain relief arrangement including a cable tie wrapped around a portion of the cable and attached to the drum at the openings, the cable tie being adapted to relieve tensile forces from acting on the first end of the cable by directing the tensile forces through the cable tie to the drum.
However, Taylor discloses in figure 3, and related text, “[A] coil 80 of flexible cable 62 has been reeled onto the spool 60, flexible tie means such as strapping 82 may be threaded through the respective sets of grooves 65, 69 and 71 and suitably tied to bind the coil 80 at circumferentially spaced apart points.”). Taylor, col. 3, ll. 49-53.
Taylor, Figures 3 and 4.

    PNG
    media_image3.png
    776
    469
    media_image3.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zagar by incorporating Taylor’s cable tie configurations to define a strain relief attachment portion at which a plurality of openings are defined; and a cable strain relief arrangement mounted to the cable spool assembly to rotate in unison with the cable spool assembly, the cable strain relief arrangement including a cable tie wrapped around a portion of the cable and attached to the drum at the openings, the cable tie being adapted to relieve tensile forces from acting on the first end of the cable by directing the tensile forces through the cable tie to the drum because the resulting configuration would facilitate protecting the cables and connector, for example, by minimizing vibration and/or reducing bending stress, Zagar, col , ll. 35-45, for example, during reeling and unreeling. Taylor, Abstract.
Regarding claims 3-5 and 10, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zagar in view of Taylor, as applied in the rejection of claim 2, to comprise:
3. The fiber optic enclosure arrangement of claim 2, wherein the cable spool assembly is mounted to an exterior of the enclosure; and wherein a majority of the cable is disposed external of the enclosure. Zagar, figs. 1 and 2, and related text.
4. The fiber optic enclosure arrangement of claim 3, wherein the housing of the enclosure defines a cable passage through which the cable extends from the cable spool to the interior of the enclosure, the cable passage being offset from the drum. Zagar, figs. 1 and 2, and col. 3, l. 56 – col. 4, l. 7 (“The fiber optic cable 36 which extends from the connector 34 is looped around in an easy curve into the slot 15. Cable connector 34 is positioned to offer a direct route of the cable into an inner semi-annular groove 40 of the slot 15. Typically connector 34 will be placed in its holder 30 first and then the fiber optic cable will be looped through semi-annular groove 40 and onto the spool. After that has been done the cable is wrapped around the spool as many times as necessary either by hand or mechanically until a half a loop or greater of cable remains with connector 35. Since connector 35 preferably faces opposite connector 34 at least a half a loop of cable 36 is required for placement of connector end 35 in connector holder 29. Cable is then threaded through outermost semi-annular groove 38 and around and beneath connector 34 as connector 35 is placed in its holder 31. In this way both connectors 34, 35 can be placed in their holders 29, 30 without the fiber optic cable 36 tangling or being subjected to stressful bending.”).
5. The fiber optic enclosure arrangement of claim 2, wherein the openings are arranged in a row extending between opposite axial flanges of the spool assembly. Zagar, figs. 1 and 2, and related text; Taylor, figs. 3 and 4, and related text.
10. The fiber optic enclosure arrangement of claim 2, wherein the cable spool assembly is configured to rotate in unison with the enclosure. Zagar, figs. 1 and 2, and related text. Zagar, figs. 1 and 2, and related text; Taylor, figs. 3 and 4, and related text.
because the resulting configurations would facilitate protecting the cables and connector, for example, by minimizing vibration and/or reducing bending stress, Zagar, col , ll. 35-45, for example, during reeling and unreeling. Taylor, Abstract.
Claims 6-9
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagar et al. (4,657,140; “Zagar”) in view of Taylor et al. (4,830,300; “Taylor”), as applied in the rejection of claims 2-5 and 10, and further in view of Bloodworth et al. (2005/0145522; “Bloodworth”).
Regarding claims 6-9, Zagar in view of Taylor does not explicitly disclose:
6. The fiber optic enclosure arrangement of claim 2, wherein the cable strain relief arrangement also includes a sleeve is disposed around the portion of the cable, the cable tie being configured to wrap around the sleeve.
7. The fiber optic enclosure arrangement of claim 6, wherein the sleeve includes a semi-rigid piece of tubing.
8. The fiber optic enclosure arrangement of claim 6, wherein the sleeve defines a longitudinal slit.
9. The fiber optic enclosure arrangement of claim 6, wherein the sleeve is configured to provide bend radius protection to the portion of the cable.
However, Bloodworth discloses in figure 4, and related text, an elongated structure 106 that surrounds and protects an enclosed optical fiber/cable 108: “An elongate, flexible shield 106, indicated generally by the broken lines in FIG. 4, may be positioned over the drip loop 104 for purposes of aesthetics and/or safety. The shield 106 may be made of a thin metal, plastic, thermoplastic or composite material and may be formed as a smooth or corrugated tube having an inner diameter greater than the outer diameter of the fiber optic drop cable 108. Alternatively, the shield 106 may be formed as a pre-molded semi-circular cover secured at each end … .” Bloodworth, par. [0040].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zagar in view of Taylor to disclose:
6. The fiber optic enclosure arrangement of claim 2, wherein the cable strain relief arrangement also includes a sleeve is disposed around the portion of the cable, the cable tie being configured to wrap around the sleeve.
7. The fiber optic enclosure arrangement of claim 6, wherein the sleeve includes a semi-rigid piece of tubing.
8. The fiber optic enclosure arrangement of claim 6, wherein the sleeve defines a longitudinal slit.
9. The fiber optic enclosure arrangement of claim 6, wherein the sleeve is configured to provide bend radius protection to the portion of the cable.
because the resultant configurations would facilitate protecting the enclosed optical fiber/cable. Bloodworth, par. [0040].
Claim 11
Claim 11, as dependent upon claim 2, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagar et al. (4,657,140; “Zagar”) in view of Taylor et al. (4,830,300; “Taylor”), as applied in the rejection of claims 2-5 and 10, and further in view of Elliot et al. (6,315,598; “Elliot”).
Regarding claim 11, Elliot discloses in figure 1, and related text, a housing 22 having cable management spools 34.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zagar in view of Taylor such that a cable management spool is disposed within the enclosure because the resultant configuration would reduce the likelihood that cable entanglement while ensuring that “minimum bend radius requirements are maintained.” Elliot, col. 1, ll. 26-32.
Claims 12-13 and 15-21
Claims 12-13 and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagar et al. (4,657,140; “Zagar”) in view of Taylor et al. (4,830,300; “Taylor”), as applied in the rejection of claims 2-5 and 10, and further in view of Shima et al. (5,940,962; “Shima”).
Regarding independent claim 12, and claims 13 and 15-21 that dependent upon claim 12, Zagar in view of Taylor, as applied in the rejection of claims 2-5 and 10, discloses all limitations excepting those pertaining to adhesive strips.
However, Shima discloses in figures 2, 3 and 5, and related text, using adhesive tape 51/52 to wrap cover and separate elongated structures 12: “One or more specific wires is placed at the middle of the wire harness cross section with double-sided adhesive tape between the specific wires and the other wires surrounding these core wires. One side of the double-sided adhesive tape adheres to these core wires while the other side adheres to the other wires surrounding the core wires. Shima, Abstract.
Shima, Figure 5a.


    PNG
    media_image4.png
    347
    574
    media_image4.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zagar in view of Taylor, as applied in the rejection of claims 2-5 and 10, to comprise:
12. A fiber optic enclosure arrangement comprising: an enclosure defining an interior, the enclosure including a housing and a cover; a plurality of optical adapters disposed within the interior of the enclosure; a cable spool assembly mounted to the enclosure, the cable spool assembly including a drum defining a strain relief attachment portion at which a plurality of openings are defined; a cable extending between a first end disposed within the interior of the enclosure and a second end disposed external of the enclosure, the cable being wound about the drum of the cable spool assembly; and a cable strain relief arrangement mounted to the cable spool assembly to rotate in unison with the cable spool assembly, the cable strain relief arrangement including a strip having a first side carrying adhesive, the first side of the strip extending between opposite first and second ends, and the first and second ends of the strip being attached to the drum. Shima, figs. 2, 3 and 5, and related text.
13. The fiber optic enclosure arrangement of claim 12, wherein the cable spool assembly is mounted to an exterior of the enclosure. Shima, figs. 2, 3 and 5, and related text.
14. The fiber optic enclosure arrangement of claim 13, wherein the housing of the enclosure defines a cable passage through which the cable extends from the cable spool to the interior of the enclosure, the cable passage being offset from the drum. Shima, figs. 2, 3 and 5, and related text.
15. The fiber optic enclosure arrangement of claim 12, wherein the cable spool assembly is configured to rotate in unison with the enclosure. Shima, figs. 2, 3 and 5, and related text.
16. The fiber optic enclosure arrangement of claim 12, wherein a majority of the cable is disposed external of the enclosure. Shima, figs. 2, 3 and 5, and related text.
17. The fiber optic enclosure arrangement of claim 12, wherein a portion of the first side of the strip affixes to a portion of the cable. Shima, figs. 2, 3 and 5, and related text.
18. The fiber optic enclosure arrangement of claim 12, wherein the strip has a second side facing in an opposite direction to the first side, the second side also carrying adhesive.
19. The fiber optic enclosure arrangement of claim 18, wherein another portion of the cable is affixed to the second side of the strip. Shima, figs. 2, 3 and 5, and related text.
20. The fiber optic enclosure arrangement of claim 12, wherein the strip is a first adhesive strip mounted directly to the drum; and wherein the cable strain relief arrangement also includes a second strip of adhesive angularly offset from the first adhesive strip. Shima, figs. 2, 3 and 5, and related text.
because the resultant configurations would facilitate positioning and holding individual optical fibers. Shima, Abstract (“The double-sided adhesive tape thus positions and holds both the selected core wires and the surrounding other wires. A single-sided adhesive tape can be also used.”).
Claim 21
Claim 21, as dependent upon claim 12, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zagar et al. (4,657,140; “Zagar”), in view of Taylor et al. (4,830,300; “Taylor”), and further in view of Shima et al. (5,940,962; “Shima”), as applied in the rejection of claim 12, and further in view of Elliot et al. (6,315,598; “Elliot”).
Regarding claim 21, Elliot discloses in figure 1, and related text, a housing 22 having cable management spools 34.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zagar in view of Taylor and further in view of Shima such that a cable management spool is disposed within the enclosure because the resultant configuration would reduce the likelihood that cable entanglement while ensuring that “minimum bend radius requirements are maintained.” Elliot, col. 1, ll. 26-32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874